Citation Nr: 1813202	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  09-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from May 1964 to May 1966.  The appellant served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a Joint Motion for Remand (JMR) the Court of Appeals for Veterans Claims (Court) vacated a June 2013 Board decision on this issue.  The Board remanded the issue to the Agency of Original Jurisdiction (AOJ) in December 2014 to obtain a new medical opinion on the etiology of the appellant's hypertension. 

The Board remanded this case again in June 2016 for a new medical opinion on the etiology of the appellant's hypertension.  The Board finds that the AOJ substantially complied with the remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not argued otherwise.

The issues of a reduction of the appellant's rating for prostate cancer and termination of his entitlement to special monthly compensation were previously before the Board in June 2016 where they were remanded to the RO for the issuance of a Statement of the Case under Manlincon v. West. 12 Vet. App. 238, 240-41 (1999).  In a March 2017 rating decision, the maximum rating for prostate cancer and entitlement to special monthly compensation were restored, effective to the date they were initially reduced, which is a full grant on appeal.  In a January 2018 rating decision, the RO has again proposed a reduced rating for prostate cancer and termination of special monthly compensation.  As this is only a proposed reduction and has yet to be effectuated, the Board does not have jurisdiction over the issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The appellant's current hypertension is at least as likely as not causally related to his service connected type 2 diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Additionally, service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  The enumerated diseases which are deemed to be associated with herbicide exposure include type 2 diabetes.  Id.

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The appellant contends that his hypertension is causally related to his active service, to include his presumed Agent Orange exposure.  Alternatively, the appellant contends that his hypertension is secondary to his service-connected type 2 diabetes mellitus with neuropathy.  

In general, to establish direct service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Concerning the first element, a present disability, the Board finds that the appellant's treatment records establish a diagnosis of hypertension.  Therefore, the first element of service connection is established for this claim.  With respect to the second element, in-service incurrence, the appellant served in the Republic of Vietnam and is legally presumed exposed to herbicide agents.  

Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Again, the record establishes the presence of a current disability.  Moreover, service connection is in effect for multiple disabilities, including diabetes mellitus, coronary artery disease, peripheral neuropathy, and erectile dysfunction.  

In view of the foregoing, the final question is this case is whether the evidence establishes a causal relationship between the appellant's current hypertension and his active service or a service-connected disability.  In that regard, the appellant has undergone several VA examinations and the RO has obtained clinical records and multiple medical opinions in relation to his service connection claims.  

The appellant's VA treatment records indicate an onset of diabetes mellitus in April 2005 and an onset of hypertension in August 2006.  Lab results from February 2008 confirm a diagnosis of diabetes mellitus.  Records from February 2008 show the appellant's hypertension and diabetes both in an uncontrolled state.  There is no mention or diagnosis in these records of neuropathy.  The appellant's treatment records also indicate that he has been followed for an unspecified impairment of his renal function since May 2006.  VA treatment records show that between 2011 and 2012, the appellant's hypertension had periods of instability which required adjustments to his medication.  

The appellant underwent an initial VA examination in August 2007 which diagnosed the appellant with hypertension and heart disease going back to a reported hospitalization for chest pain that resulted in a cardiac catheterization in 2001.  It also recorded a second cardiac catheterization in May 2007, when the appellant had a stent placed.  The examiner noted that the appellant, at the time of the examination, had cardiac symptoms associated with diabetes to include angina, shortness of breath, and fatigue.  The examiner found that diagnostic testing did not produce results indicating a diagnosis of type 2 diabetes mellitus at the time, so did not find a connection between the two conditions.

The appellant underwent a new VA examination in August 2009.  At that examination, the examiner again concluded that a diagnosis of type 2 diabetes mellitus was not warranted.  The examiner recorded that the appellant's hypertension had its onset in May 2007.  The examiner found that because there was no diagnosis of diabetes, it could not be said to have been the cause of the appellant's hypertension.  

The appellant underwent another examination in October 2012 where the examiner found that the appellant's hypertension went back to 1997, although there is no mention of how that date of onset was determined.  The examiner found that the claimed conditions, including hypertension, were at least as likely as not incurred in or caused by active service.  The examiner, however, found that hypertension could not have been caused by diabetes mellitus because it predated the diabetes diagnosis.  

An April 2013 VA examination also found that the appellant's hypertension was not linked to his diabetes mellitus.  That examiner opined that the appellant's hypertension could not be caused by the diabetes because it predated the disease.  Further it found no evidence of aggravation because the appellant was on one medication at the time and because the appellant was not showing any renal issues.  

The appellant was again assessed for his hypertension as it related to his diabetes mellitus in an April 2016 VA examination.  That examiner found that the appellant's hypertension would be related to his diabetes if there was evidence of diabetic neuropathy however the examiner did not find evidence of that neuropathy at the examination.  

In determining the probative value of this evidence, the Board must consider certain factors.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  The first factor to be considered in determining probative value of a medical opinion is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second factor involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of a medical opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

After a review of the evidence, and granting the appellant the benefit of the doubt, the Board finds that the evidence is sufficient to establish a causal link between the appellant's hypertension and his active service or his service-connected diabetes mellitus.  As set forth above, in October 2012, a VA examiner concluded that the appellant's hypertension was at least as likely as not incurred in or caused by active service.  

In addition, while the medical evidence is in disagreement over the diagnosis date of each disease, the preponderance of the evidence seems to indicate that the appellant's diabetes diagnosis was first made in April 2005.  The date of diagnosis for hypertension is less certain.  The medical evidence of record gives a potential range of diagnosis from 1997 to 2007.  Granting the appellant the benefit of the doubt, the Board finds the onset of hypertension occurred in 2007.  

Turning to the question of causation, the medical opinions of record all indicate that the date of diagnosis is essential in determining causation.  The April 2013 examination notes that renal issues would be an indication of a link between the appellant's diabetes and his hypertension.  The appellant's VA treatment records going back to 2006 indicate he was being followed for an unspecified impairment to his renal function.  The April 2016 examination stated that the presence of diabetic neuropathy would also indicate a link between the two conditions.  The appellant is also service-connected for diabetic neuropathy in all four extremities.  

The Board also notes that the National Academy of Sciences (NAS) has placed hypertension in the category of "Limited or Suggestive Evidence of Association" regarding its relation to herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Updates 2012 and 2014.  NAS has defined this category of association to mean that the "evidence suggest an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  The Board affords these findings some probative weight in this determination.

Granting the appellant the benefit of the doubt, the Board finds that these medical opinions, combined with the NAS study, support a causal link between the appellant's hypertension and his service and/or his service-connected diabetes with neuropathy.  Therefore, the Board finds that the criteria for service connection are met for this claim.  



ORDER

Entitlement to service connection for hypertension is granted.  





______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


